FILED
                            NOT FOR PUBLICATION                              MAR 10 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



FRANCISCO IBARRA,                                 No. 09-17044

               Petitioner - Appellant,            D.C. No. 2:08-cv-02884-GEB

  v.
                                                  MEMORANDUM *
D. K. SISTO,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                             Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       California state prisoner Francisco Ibarra appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ibarra contends that the Board’s 2007 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The

only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. See Swarthout v. Cooke, 131 S. Ct. 859, 862-63 (2011). Because

Ibarra raises no procedural challenges, we affirm.

      AFFIRMED.




                                           2                                    09-17044